Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

AFFORDIFY, INC.,

Plaintiff,

         v.

MEDAC, INC.,

Defendant.



                               COMPLAINT AND JURY DEMAND


         Plaintiff Affordify, Inc. (“Affordify”) for its Complaint against Defendant Medac, Inc.

(“Medac”), hereby states as follows:

                             PARTIES, JURISDICTION, AND VENUE

         1.     Plaintiff Affordify is a corporation organized under the laws of the state of

Delaware, with a principal place of business located at 3513 Brighton Boulevard, Denver,

Colorado 80216. 1

         2.     Defendant Medac holds itself out as a corporation organized under the laws of the

state of Georgia, with a principal place of business located at 150 Bluff Avenue, North Augusta,

South Carolina 29841.

         3.     This Court has subject matter jurisdiction over this Complaint pursuant to

28 U.S.C. § 1332 (diversity of citizenship), because (a) the amount in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and (b) Affordify is a corporate citizen

1
 Affordify is in the process of relocating its operations to the Houston, Texas area. Until that relocation
process is completed, however, Affordify’s principal place of business remains to be located in Denver,
Colorado. Further, regardless of whether Affordify’s principal place of business is located in Texas or
Colorado, complete diversity of citizenship exists between Affordify and Medac.
                                                   -1-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 2 of 19




of Delaware and Colorado and Medac is a corporate citizen of Georgia and South Carolina.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c).

A substantial part of the events and omissions giving rise to Affordify’s claims against Medac

occurred in this judicial district, and it is where a substantial amount of the work associated with

the parties’ contractual relationship took place.

         5.    Further, both Medac and Affordify have contractually agreed that the federal and

state courts in Denver, Colorado “shall have exclusive personal jurisdiction and venue with

respect to such Party, and each Party hereby submits to the exclusive personal jurisdiction and

venue of such courts.” See Ex. A, Strategic Services Agreement, dated April 19, 2018.

                                   STATEMENT OF FACTS

         6.    This Complaint arises out certain contracts and business dealings between

Affordify and Medac, beginning in 2018 and continuing to the present day.

                      Affordify’s Automated Payment Processing System

         7.    Affordify is a healthcare-focused financial technology company and an industry

leader in anesthesia medical payment processing.         Affordify’s automated patient payment

process: (1) securely collects patient financial and insurance information; (2) confirms a patient’s

preauthorization; (3) deposits any upfront payments prior to the medical procedure;

(4) automates electronic processes for notification and communication for all parties involved;

and (5) analyzes and automates final payments.

         8.    Affordify’s suite of innovative solutions have changed the way the healthcare

industry handles patient payments by improving patient payment rates and alleviating patient

stress points. Under Affordify’s system, patients receive advance understanding of the

anticipated costs of anesthesia prior to their medical procedure; as a result, patients are better


                                                -2-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 3 of 19




able to manage their medical costs. As an added benefit, anesthesia groups working with

Affordify are able to realize and collect upon a higher percentage of patient payments due for

their services, and also receive those payments more quickly. Health provider systems are

offered continued improvement by Affordify through data analytics, hands-on training, and rapid

adjustment to security and compliance advancements.

         9.    Affordify expended substantial time, money, and other resources developing its

technology and services. Affordify invested approximately $2 million in developing Affordify’s

automated payment processing technology. Key components of that technology include:

software development, cloud computing services, automated compliance, security, and beta and

regression testing. From conception, Affordify’s development process took more than two years

to complete. Affordify also engaged teams of product managers, engineers, and project

managers to bring its primary solution to the anesthesia medical payment processing market.

         10.   Medical groups across the country have rapidly adopted the Affordify

solution. Affordify’s approach to automation, security, and compliance have successfully

answered long felt needs in the medical industry, previously unresolved for over twenty-five

years. As a result, Affordify has received and continues to receive overwhelming praise from

both patients and anesthesia groups.

         11.   Affordify’s automated medical payment platform includes many trade secrets that

are not apparent from merely using Affordify’s products, as they are provided to anesthesia or

other medical groups. Nor can Affordify’s trade secrets be readily determined by a process of

reverse engineering.

         12.   Affordify’s confidential and proprietary trade secrets include, without limitation:

overall software architecture for an integrated automated medical payment service;


                                               -3-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 4 of 19




implementation of automated compliance and security measures; automation of financial

transactions; and automated access, storage, and dissemination of necessary communications.

         13.   More specifically, Affordify’s trade secrets consist of: (1) software architecture

and code; (2) selection of cybersecurity solutions; (3) optimized integration; (4) selection of

compliance solutions; (5) data analysis methods; (6) pricing, marketing, and customer

information; and (7) selection of automated user interface methods.

         14.   These trade secrets address essential components of Affordify’s technology and

services, including the unique layout, data flow, security parameters, assessment points, controls,

workflow, compliance considerations, and other criteria required to provide an integrated

automated medical payment processing product.

         15.   Affordify has also taken reasonable and appropriate steps to protect the secrecy of

its trade secrets. These measures included:

               a. Negotiating agreements with terms and provisions forbidding the misuse or

                   disclosure of Affordify’s trade secrets;

               b. Marking or otherwise identifying drawings, codes, summaries, or written

                   presentations containing Affordify’s trade secrets as being confidential and/or

                   proprietary information of Affordify;

               c. Implementing internal procedures to safeguard its trade secrets, such as

                   (i) restricting the access of Affordify personnel to its trade secrets;

                   (ii) reporting requests for confidential information to management within

                   Affordify; (iii) requiring approval to disclose confidential information

                   containing Affordify’s trade secrets; (iv) providing only the specifically-

                   requested portions of confidential data; and (v) requiring employees to sign


                                                -4-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 5 of 19




                  non-disclosure agreements; and

               d. Implementing safeguards for any external disclosure of Affordify’s trade

                  secrets, including, but not limited to: (i) modification of certain confidential

                  data, such that if it was disclosed, it would be of limited use in copying

                  Affordify’s automated medical payment processing products; (ii) refusing to

                  provide certain Affordify trade secrets outside of Affordify; (iii) securely

                  storing code and other proprietary information kept on computer servers;

                  (iv) monitoring requests for and access to Affordify’s trade secrets; and

                  (v) requiring the comprehensive use of non-disclosure agreements.

                              The Strategic Services Agreement

         16.   In 2018, Affordify and Medac began exploring a potential business partnership.

Medac is one of the nation’s largest, independently owned, anesthesia revenue cycle

management companies. Medac’s revenue cycle management services were designed to assist

clients with the business management functions associated with the delivery of anesthesia

services ⸻ including billing and collection functions. Medac was acquired by MiraMed, Inc.

on May 1, 2019.

         17.   Through the business relationship contemplated by the parties, Medac would refer

healthcare merchants and/or providers to Affordify. Affordify could then evaluate the referred

merchant or provider to determine if they were a good candidate for Affordify’s payment

processing services, and if appropriate, enter into an agreement with the merchant or provider for

the provision of such services by Affordify.

         18.   Affordify and Medac eventually entered into a Strategic Service Agreement

(“SSA”) with an effective date of April 19, 2018. A copy of the SSA is attached hereto as


                                               -5-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 6 of 19




Exhibit A.       The SSA was executed by Affordify on April 19, 2018 and by Medac on

January 9, 2019.

           19.   Pursuant to the SSA, Medac was supposed to introduce healthcare merchants and

providers to Affordify, so that Affordify could potentially enter into Merchant or Collection

Agreements with the referred providers or merchants. See Ex. A, § 5. Affordify would have

sole and exclusive authority to review the referred providers and merchants to determine whether

they met Affordify’s underwriting requirements and other applicable criteria, and negotiate the

establishment, modification, termination, and/or extension of any Merchant Agreements.

Id. §§ 4, 6.

           20.   In exchange for the referral of providers and merchants to Affordify, Medac

would receive fees composed of certain monthly residual payments as set forth in the SSA.

Id. § 7.

           21.   Under the SSA, Medac was also obligated to cooperate with Affordify and supply

necessary information to Affordify with respect to the referred merchants and/or providers.

Section 5 of the SSA stated that Medac shall (i) “submit to Affordify such information as is

necessary or appropriate for Affordify to contact and solicit such Referred Merchant for Payment

Processing Services;” (ii) “share the data that is reasonably necessary for Affordify to complete

analysis, service, bill, etc. for shared healthcare providers;” and (iii) “collaborate with Affordify

to streamline processes and technology to best serve healthcare providers.” Id.

           22.   The SSA further contained robust non-competition, non-solicitation, and non-

disparagement provisions. Id. §§ 8, 10-11.

           23.   Section 8 provided for a “Non-Solicitation Period” spanning from the effective

date of the SSA (April 19, 2018) until two years after the termination date of the SSA. During


                                                -6-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 7 of 19




the Non-Solicitation Period, Medac and its Affiliates were prohibited from soliciting any of the

referred merchants or providers in connection with Payment Processing Services to be performed

by any party other than Affordify, “or in any manner persuad[ing] or influenc[ing] such Referred

Merchant to cease any business relationship with Affordify or any of its Affiliates.” Id.

         24.   In § 10, Medac covenanted and agreed that during the term of the SSA, and for a

twelve-month period thereafter, Medac and its Affiliates would not “on behalf of any

Competitive Business perform or create the same or substantially the same services, sales

techniques, technologies, merchant service operations, etc.” Id.

         25.   And in § 11, Medac and Affordify “agree[d] that during the term of the

Agreement, both Parties will not negatively influence any of the other Party’s clients from

purchasing the other Party’s products or services or solicit or influence or attempt to influence

any client, customer or other person, either directly or indirectly, to direct any purchase of

products or services to any person, firm, corporation, institution or other entity in competition

with the business of the other Party.” Id.

         26.   Following the execution of the SSA, Medac referred certain providers and/or

merchants to Affordify per the terms of the agreement. Affordify thereafter expended significant

time and resources evaluating the referred providers and merchants and, with respect to a number

of them, pursuing business relationships, including executing Merchant Agreements pursuant to

the terms of the SSA.

                                The Master Services Agreement

         27.   In 2019, Medac and Affordify entered into an additional agreement, a Master

Services Agreement (“MSA”) effective as of April 1, 2019. See Ex. B hereto.

         28.   Under the MSA, Affordify was to provide services to Medac pursuant to


                                               -7-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 8 of 19




Statement of Work No. 1 (the “SOW”). See Ex. C hereto. Under the SOW, Medac agreed to

pay Affordify $27,000 a month for a minimum of six months, in exchange for Affordify

providing four to five technology resources to help Medac update their technology platform,

move to cloud computing, and become PCI compliant. Id.

         29.    On May 1, 2019, Medac was acquired by MiraMed. Shortly thereafter, Medac

terminated the MSA by letter dated May 15, 2019 and the SOW was terminated by letter dated

May 10, 2019.

       Medac Breaches the SSA and Interferes With Affordify’s Business Relationships

         30.    At or around the same time as the MiraMed acquisition, Medac engaged in a

course of conduct that not only breached the terms of the SSA, but actively interfered with

Affordify’s existing and prospective clients and falsely and unfairly defamed Affordify.

         31.    Affordify has received communications, both orally and via email, indicating that

Medac has been falsely representing to Affordify’s current and potential clients that Affordify

(i) was not in compliance with the requirements of the Health Insurance Portability and

Accountability Act of 1996 (HIPAA) and/or the Health Information Technology for Economic

and Clinical Health (HITECH) Act, and (ii) lacked required or adequate insurance.

         32.    For example, as evidenced by the June 2019 email chain attached hereto as

Exhibit D, Medac falsely informed a prospective client of Affordify, Ohio Anesthesia Group,

that it had encountered “issues…from an Affordify HIPAA/HITECH diligence perspective as

well as an E&O insurance perspective.” Id. Medac represented that these alleged issues were

the reason behind its decision not to continue its business relationship with Affordify. Id.

         33.    Affordify has also been informed that Bijon Memar, the CEO of Medac; Tony

Mira, the CEO of MiraMed and Anesthesia Business Consultants, LLC (“ABC”), a subsidiary of


                                                -8-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 9 of 19




MiraMed; and Fred Fazio, the CFO of Miramed, participated in a July 8, 2019 meeting with an

existing client of Affordify, Anesthesia Consultants of Augusta. Upon information and belief,

during that conversation, representatives from Anesthesia Consultants of Augusta were told that

Affordify was not HIPAA/HITECH compliant and lacked proper insurance.

         34.   Affordify has received other reports from trustworthy sources that certain parties

associated with Medac ⸻ including Bijon Memar, Fred Fazio, and Bellinger Moody, the

President of Medac ⸻ have been conveying the same detrimental and false information

regarding Affordify to other existing or prospective clients of Affordify.

         35.   These clients include, but are not limited to: NorthStar Anesthesia; Jefferson

Memorial; Virginia Anesthesia Group; Oregon Anesthesia Group; Allegheny Health System;

Tampa Anesthesia Consultants; and others. These groups were ready to do business with

Affordify, or have done business with Affordify, and all but Anesthesia Consultants of Augusta

have now ceased communications with Affordify. In particular, Affordify’s contract with

NorthStar Anesthesia was within days of moving forward at the time of Medac’s interference,

and alone was worth approximately $24 million in revenue over a three-year period.

         36.   Affordify has good cause to believe that Medac intentionally spread false

information regarding Affordify so that Medac could build its own version of Affordify’s

technology and services, in order to compete with and undercut Affordify, all in direct breach of

the SSA.

         37.   Medac’s conduct has cost Affordify countless business relationships and

associated revenue, and has more generally caused damage to the Affordify’s name and

reputation in the healthcare marketplace.

         38.   Medac has further breached the SSA, and damaged Affordify’s relationships with


                                                -9-

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 10 of 19




existing clients, by failing or refusing the provide “data that is reasonably necessary for

Affordify to complete analysis, service, bill, etc. for shared healthcare providers,” as required by

§ 5 of the SSA. Medac’s withholding of this information has materially impeded Affordify’s

ability to perform the Payment Processing Services contemplated by the SSA.

                  Medac Seeks to Misappropriate Affordify’s Trade Secrets

         39.   In addition to the injuries suffered by Affordify as a result of the above

misconduct, Medac has further harmed Affordify by misappropriating or attempting to

misappropriate Affordify’s trade secrets.

         40.   MiraMed’s CFO, Fred Fazio, told Ryan Kraynick, Co-Founder and CEO of

Affordify, that ABC would attempt to replicate Affordify’s trade secrets. Mr. Fazio told Mr.

Kraynick that “we’re not going to give you 90% of the revenue on our clients if we can do it

ourselves” because “that would be stupid.”

         41.   Mr. Kraynick was also recently informed by a representative of Ohio Anesthesia

Group that Bijon Memar and Fred Fazio claimed to be creating their own patient payment

platform to replicate Affordify’s technology and services. Furthermore, Affordify has been told

that, during a June 2019 sales presentation with the Virginia Anesthesia Group, Mr. Memar

represented that ABC and Medac were creating a patient payment platform in order to address

their purported concerns regarding Affordify’s legal compliance and insurance. Affordify has

received reports that similar statements were made to other prospective clients of Affordify.

         42.   Since the acquisition of Medac by MiraMed, Medac has repeatedly demanded that

Affordify provide it with confidential trade secret information regarding its finances, operational

processes, technology processes, contracts, pricing, and customer lists. Affordify has good cause

to believe that Medac is requesting this information so that it can copy Affordify’s technology,


                                               - 10 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 11 of 19




business relationships, operations, and other trade secrets, both for its own use and in order to

compete with Affordify.

         43.   On June 4, 2019, Fred Fazio sent an email to Ryan Kraynick, requesting a

substantial amount of information regarding Affordify’s contracts, financial statements,

insurance coverage, pricing, IT capabilities, and operational workflow. See Ex. E.

         44.   On June 14, 2019, Fred Fazio sent another email to Ryan Kraynick, demanding

that an even more onerous set of confidential information be provided by Affordify. Id.

         45.   Although Medac conducted a substantial due diligence process prior to entering

into the SSA with Affordify, Mr. Fazio now claimed that additional information had to be

provided because Medac “ha[d] no objective basis to conclude that a Medac/Affordify business

relationship is financially viable or whether Affordify is capable of performing.” Id. 2 He

alleged that without this information, Medac “cannot comfortably recommend Affordify to our

customers.” Id.

         46.   Finally, on June 27, 2019, counsel for Medac sent a “Notice of Termination of

Strategic Service Agreement” to Affordify, stating that Medac would terminate the SSA pursuant

to § 12 of the agreement if Affordify did not comply with Medac’s highly burdensome and

unjustified requests for information. See Ex. F.

         47.   Section 12 of the SSA deals with “Events of Default” and permits termination of

the SSA upon thirty-days notice and opportunity to cure, in the event of a party’s “refusal or

failure to perform any material covenant or obligation of such Party under this Agreement.” See

Ex. A. No provision on the SSA obligated Affordify to provide the requested information,

2
  Affordify extensively trained Medac’s employees regarding its automated patient payment process. In
fact, Affordify’s Co-Founder and Chief Technology Officer (“CTO”), Nancy E. Davis, contracted with
Medac to act as its interim CTO for a several month period in early-2019. Under the circumstances, any
suggestion by Medac that it did not understand Affordify’s processes or capability to perform is highly
pretextual and lacks any factual basis whatsoever.
                                                - 11 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 12 of 19




however. Id.

         48.   Medac has no legitimate need for, or right to, the information that it is seeking

from Affordify. Rather, it appears Medac is demanding this information now ⸺ over a year

after the effective date of the SSA ⸺ so that it can misappropriate and leverage Affordify’s trade

secrets for its own advantage.

                                       COUNT I:
                                  BREACH OF CONTRACT

         49.   Affordify hereby incorporates and repeats the allegations set forth in the

preceding paragraphs of this Complaint as if fully rewritten herein.

         50.   Affordify and Medac entered into a valid and enforceable agreement, namely the

SSA, with an effective date of April 19, 2018.

         51.   Affordify fully performed all of its duties and obligations under the SSA; and to

the extent Affordify has not performed any duty or obligation under the SSA, such

nonperformance was justified by Medac’s conduct which frustrated and prevented Affordify’s

performance.

         52.   Medac has failed to perform its duties and obligations under the SSA, and has

breached numerous terms of the SSA, including, without limitation:

               a. Section 5 of the SSA, by refusing and/or failing to provide Affordify with the

                   data reasonably necessary for Affordify to perform Payment Processing

                   Services as contemplated by the SSA; and

               b. Sections 8, 10, and 11 of the SSA, by attempting to persuade merchants and/or

                   providers to cease their business relationships with Affordify; attempting to

                   copy Affordify’s services, sales techniques, technologies, and/or merchant

                   service operations; and negatively influencing clients from purchasing

                                                 - 12 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 13 of 19




                   Affordify’s products or services.

         53.    Affordify has been damaged as a result of Medac’s breaches of contract.

                                      COUNT II:
                          BREACH OF THE IMPLIED COVENANT
                           OF GOOD FAITH AND FAIR DEALING

         54.   Affordify hereby incorporates and repeats the allegations set forth in the

preceding paragraphs of this Complaint as if fully rewritten herein.

         55.   Affordify and Medac entered into a valid and enforceable agreement, namely the

SSA, with an effective date of April 19, 2018.

         56.   Under the SSA, Medac had some discretionary authority to determine the manner

or extent of its performance with respect to certain terms.

         57.   Medac failed to act in good faith when performing its duties and obligations under

the SSA, as set forth in greater detail supra.

         58.    Affordify has been damaged as a result of Medac’s breaches of the implied

covenant of good faith and fair dealing.

                                       COUNT III:
                      MISAPPROPRIATION OF TRADE SECRETS
               (Colorado Trade Secrets Act, Colo. Rev. Stat. § 7-74-101 et seq.)

         59.   Affordify hereby incorporates and repeats the allegations set forth in the

preceding paragraphs of this Complaint as if fully rewritten herein.

         60.   As discussed in Paragraphs ¶¶ 7-14, supra, Affordify has developed and possesses

valuable trade secrets with respect to its automated medical payment platform, system,

operational processes, and related technology.            This information, along with Affordify’s

finances, contracts, pricing, and customer lists, constitutes confidential, competitively-sensitive,

and proprietary information, the confidentiality of which is closely safeguarded by Affordify.


                                                 - 13 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 14 of 19




Paragraph 15, supra, sets forth the many steps taken by Affordify to prevent any unauthorized

use or disclosure of its confidential trade secret information.

         61.     Through its confidential business relationship with Affordify, Medac obtained

knowledge of certain of Affordify’s trade secrets, and was prohibited under the SSA from

improperly using such information to Medac’s advantage or to disadvantage Affordify.

         62.     Based on Medac’s conduct and the comments made by Fred Fazio and others, it

appears that Medac is seeking to use Affordify’s trade secrets without its consent to copy

Affordify’s automated medical payment platform, system, operational processes, and related

technology, so that Medac can use those processes and technology to its own advantage and to

gain a competitive advantage over Affordify.

         63.     Moreover, Medac has improperly attempted to leverage its SSA with Affordify to

demand even greater knowledge of Affordify’s trade secrets, so as to further its attempts to

recreate Affordify’s processes and technology.

         64.     Medac knew, or should have known, that it was not permitted to misuse the trade

secret information obtained from Affordify pursuant to the SSA, as evidenced by the non-

solicitation, non-compete, and non-disparagement provisions of that agreement.

         65.     Affordify has been damaged as a result of Medac’s misuse and misappropriation

of its trade secrets, including due to Medac’s attempts to use such information to interfere with

Affordify’s relationships and business dealings with prospective and existing clients.

         66.     Affordify is likewise entitled to permanent injunctive relief under Colo. Rev. Stat.

§ 7-74-103 in the form of an order enjoining Medac and/or its affiliates from engaging in any

activities involving the misuse, misappropriation, and/or unauthorized disclosure of Affordify’s

trade secrets.


                                                - 14 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 15 of 19




                                           COUNT IV:
                                          DEFAMATION

         67.    Affordify hereby incorporates and repeats the allegations set forth in the

preceding paragraphs of this Complaint as if fully rewritten herein.

         68.    Medac has made numerous statements to third parties, including prospective and

existing clients of Affordify, falsely suggesting that Affordify is not compliant with HIPAA and

the HITECH Act and lacks adequate insurance coverage.

         69.    Affordify has received at least one email reflecting the making of those statements

to a potential customer of Affordify (see Ex. D), and has been informed by multiple third parties

that Medac has made similar statements to other existing and prospective clients of Affordify.

         70.    Upon information and belief, Medac has also made false statements regarding

Affordify’s ability and resources to perform the services it offers to clients.

         71.    The statements made by Medac are false, and Medac knew that they were false at

the time they were made, or at the very least, acted with reckless disregard as to the truth or

falsity of its statements.

         72.    As a result of Medac’s defamatory conduct, Affordify has been damaged.

                                        COUNT V:
                               INTENTIONAL INTERFERENCE
                                WITH EXISTING CONTRACTS

         73.    Affordify hereby incorporates and repeats the allegations set forth in the

preceding paragraphs of this Complaint as if fully rewritten herein.

         74.    A valid and enforceable contract existed between Affordify and Anesthesia

Consultants of Augusta.

         75.    Medac, through its involvement with the SSA and business dealings with

Affordify, was aware of the contract between Affordify and Anesthesia Consultants of Augusta.

                                                - 15 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 16 of 19




         76.   With the intent of inducing Anesthesia Consultants of Augusta to breach its

agreement with Affordify and/or otherwise terminate its contract with Affordify, Medac took

steps to defame Affordify, call into question Affordify’s ability and resources to perform under

the contract, and otherwise damage Affordify’s reputation.         Medac has also intentionally

withheld information from Affordify that is necessary for Affordify to perform its obligations

under its contract with Anesthesia Consultants of Augusta, and failed to provide records and data

necessary for Anesthesia Consultants of Augusta to compensate Affordify for its services.

         77.   As a result of Medac’s actions, Affordify has been damaged.

                                 COUNT VI:
                        TORTIOUS INTERFERENCE WITH
                   PROSPECTIVE CONTRACTUAL RELATIONSHIPS

         78.   Affordify hereby incorporates and repeats the allegations set forth in the

preceding paragraphs of this Complaint as if fully rewritten herein.

         79.   Over the last six to nine months, Affordify has expended significant resources

exploring business relationships and engaging in contract negotiations with prospective clients

referred by Medac pursuant to the SSA. These prospective clients include NorthStar Anesthesia;

Ohio Anesthesia Group; Jefferson Memorial; Virginia Anesthesia Group; Oregon Anesthesia

Group; Allegheny Health System; and Tampa Anesthesia Consultants.

         80.   Medac was aware of these efforts by Affordify, and knew there was a reasonable

likelihood that contracts between Affordify and these clients would have resulted but for

Medac’s wrongful interference.

         81.   Medac acted improperly by inducing or otherwise causing these clients not to

enter into or continue a prospective business relationship with Affordify, including by defaming

Affordify, calling into question Affordify’s ability and resources to perform under the contracts,


                                               - 16 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 17 of 19




and otherwise damaging Affordify’s reputation.

          82.   As a result of Medac’s actions, Affordify has been damaged. Among other

things, the aforementioned prospective clients have cut off communications and/or negotiations

with Affordify.

                                          COUNT VI:
                                DECLARATORY JUDGMENT
                              (Colo. Rev. Stat. § 13-51-101 et seq.)

          83.   Affordify hereby incorporates and repeats the allegations set forth in the

preceding paragraphs of this Complaint as if fully rewritten herein.

          84.   As set forth above, Medac breached the SSA (1) by refusing and/or failing to

provide Affordify with data reasonably necessary for Affordify to perform Payment Processing

Services, as contemplated by the SSA; and (2) by attempting to persuade merchants and/or

providers to cease their business relationship with Affordify; attempting to copy Affordify’s

services, sales techniques, technologies, and/or merchant service operations without

authorization; and negatively influencing clients from purchasing Affordify’s products or

services.

          85.   Medac actions were also tortious and in violation of Colorado’s Trade Secrets

Act, Colo. Rev. Stat. § 7-74-101 et seq.

          86.   Pursuant to Colo. Rev. Stat. § 13-51-101 et seq., a real and justiciable controversy

exists between Affordify and Medac.

          87.   This Court should declare that Medac’s actions as set forth herein (1) breached

the terms of the SSA, and (2) violated Colorado’s Trade Secrets Act, Colo. Rev. Stat. § 7-74-101

et seq.




                                               - 17 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 18 of 19




                                      DEMAND FOR RELIEF

         Wherefore, Plaintiff Affordify, Inc. respectfully requests that the Court enter judgment in

its favor as follows:

         1.     Awarding to Affordify its actual damages incurred in an amount to be proven at

trial, plus interest, costs, and such other and further relief as the Court may deem just and proper;

         2.     Issuing a permanent injunction pursuant to Colo. Rev. Stat. § 7-74-103 enjoining

Medac from engaging in any activities involving the misuse, misappropriation, and/or

unauthorized disclosure of Affordify’s trade secrets;

         3.     Issuing a declaration that Medac’s actions as set forth herein (1) breached the

terms of the SSA, and (2) violated Colorado’s Trade Secrets Act, Colo. Rev. Stat. § 7-74-101 et

seq.; and

         4.     Awarding such other relief as this Court may deem just and proper.




                                              JURY DEMAND


         Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.




                                                 - 18 -

108725425.1
Case 1:19-cv-02082-LTB Document 1 Filed 07/18/19 USDC Colorado Page 19 of 19




                                   Respectfully submitted,

                                   /s/ Nicole K. Gorham
                                   Nicole K. Gorham, Esq., Atty No. 39186
                                   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                   1200 17th Street, Suite 3000
                                   Denver, CO 80202
                                   Email: ngorham@lrrc.com
                                   Phone: (303) 623-9000
                                   Fax: (303) 623-9222

                                   Royce R. Remington (Ohio #0040408)
                                   (admission pending)
                                   Email: rrremington@hahnlaw.com
                                   Christina T. Hassel (Ohio #0088504)
                                   (admission pending)
                                   Email: chassel@hahnlaw.com
                                   HAHN LOESER & PARKS LLP
                                   200 Public Square, Suite 2800
                                   Cleveland, Ohio 44114
                                   Phone: (216) 621-0150
                                   Fax: (216) 274-2561

                                   Counsel for Plaintiff Affordify, Inc.




                                    - 19 -

108725425.1
